+Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending per amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer program”, under a broadest reasonable interpretation in light of the specification, is software per se.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “a storage unit in which the data received…is stored”, “a first/second transmission unit that transmits…”, “a deletion unit that…”, “a data amount determination unit that…”, when read under a broadest reasonable interpretation in light of the specification, are software per se.
Examiner recommends remedying rejection by either positively reciting hardware (e.g., a processor) or amending claims to invoke 112(f) interpretation and relying on adequate structural/algorithm support in specification to avoid 112(b) rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "relevant" in claim 6 is a relative term which renders the claim indefinite.  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Allowable Subject Matter
Claims 9 and 10 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Shiga (US 20050188109): “…a first storage device accesses a second storage device using a plurality of paths in the network, and the computer or the first storage device performs load balancing among the plurality of paths on the basis of a ratio set in advance, it is detected that congestion has occurred on a path, a ratio at the time of congestion of the path is calculated, and a difference between the ratio at the time of congestion and the ratio set in advance is allocated to a ratio of the other paths between the computer or the first storage device and the second storage device.” (abstract).
b. Dion (US 20190089623): “The path selection policy may include a rule indicative that the downlink traffic is to be switched from using a first set of transport subflows of the multipath connection to using a second set of transport subflows of the multipath connection based on a condition being satisfied.…The condition may include one or more of a threshold length of time passing, a threshold amount of data being received, a buffer fill level being satisfied, or the like, as well as various combinations thereof.” (par. 0035)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/            Primary Examiner, Art Unit 2457